DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/009213 03/08/2019
FOREIGN APPLICATIONS
JAPAN 2018-043329 03/09/2018
	This office action is in response to applicant’s amendment submitted August 23, 2022.  Claims 1, 7, 9-10, and 12-19 are pending.
	The rejection of claims 12 and 14 under 35 U.S.C. 112(d) is withdrawn.  Applicant is correct that the rejected claims should have been 7 and 14.  Upon reconsideration by the examiner, “A reaction inhibitor comprising” the claimed compounds could be interpreted to be a composition and not just a compound, so the rejection is withdrawn.
	The rejection of claims 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Wnuk is withdrawn because L3 cannot be H in the amended claims.
The rejection of claims 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Shokar is withdrawn because L3 cannot be H in the amended claims.
	The following new rejection was necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachwitz (DE 19750508 A1, 1999, machine translation).
Brachwitz teaches the following compound, see claims (structure obtained from the CAS registry).

    PNG
    media_image1.png
    211
    878
    media_image1.png
    Greyscale

This is a compound of Formula 2B where A1 is F, Z2 is C16 alkyl, L3 is Formula 2D where n is 1, Z1 is OH, and B is adeninyl.  The compound is used as an anti-cancer agent (see claims) and is used in an assay with cells [0013], so it is contacted with cells.  The current specification (paragraph [0055]) states that when the nucleoside derivative is administered to a cell, phosphorylation and generation of the active species 2C occurs.  Because Brachwitz’s compound is contacted with cells, the method of claim 19 was inherently practiced.
	Brachwitz’s compound is one wherein the position corresponding to claimed Z2 is C16 alkyl, while the current claims require C1-4 alkyl.  Brachwitz also teaches that the carbon chain can be 4 carbons in length (claim 1).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a C4 analog of Brachwitz’s compound because Brachwitz teaches that a C4 carbon chain may be used, as well as longer chains.  The skilled artisan would have a reasonable expectation of success because Brachwitz teaches that a C4 chain would be effective.

Conclusion
Claims 17-19 are rejected.  Claims 1, 7, 9-10, 12-16 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623